Citation Nr: 1129405	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  03-22 804	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease with lumbar strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from April 1993 to April 1997.  He is a Persian Gulf War veteran.  

This matter arises to the Board of Veterans' Appeals (Board) from July 2002 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that in pertinent part denied an increased rating for a low back disability.   

In April 2004, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  The Board remanded the low back rating claim for development in January 2005, December 2005, and May 2007.  

In pertinent part of a June 2009 decision, the Board denied an increased rating for the low back.  In May 2010, the U.S. Court of Appeals for Veterans Claims (hereinafter: the Court) vacated that portion of the June 2009 Board decision and remanded the case to the Board.  

In September 2010, the Board remanded the case for a hearing before a Veteran's Law Judge.  In April 2011, the Veteran testified before the undersigned Veterans Law Judge.

In January 2005, the Board denied service connection for a claimed right knee disability, as no diagnosis for knee pain was forthcoming.  The Veteran did not appeal that decision.  In October 2008, the Veteran questioned why his right knee claim was not being addressed.  This is referred to the RO as a claim to reopen or as a possible new claim for service connection for the right knee, including a claim for right knee pain due to undiagnosed illness.  

After issuance of the now-vacated June 2009 Board decision, the Court determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran testified that he lost his job because of low back pain.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, lumbar spine degenerative joint disease has been manifested by symptoms approximating pronounced intervertebral disc syndrome, moderate limitation of motion of the lumbar spine, and moderate incomplete paralysis of both lower extremities due to service-connected radiculopathy.  


CONCLUSION OF LAW

The criteria for a 60 percent schedular rating for intervertebral disc syndrome involving the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Codes 5292, 5293, 5295 (effective prior to September 26, 2003); Diagnostic Code 5243 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  This notice was provided in June 2007 and in October 2008, followed by a Remand and re-adjudication of the claim.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private outpatient treatment records.  A hearing was provided.  The claimant was afforded VA medical examination in 2002 and in 2006.  Although it has been more than 5 years since the most recent, January 2006, VA compensation examination, the Veteran has not reported that his low back disability has increased in severity since that examination.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings could be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The lumbar spine has been rated 40 percent disabling for the entire appeal period under Diagnostic Codes 5295-5243.  The Board denied a separate rating for neurogenic symptoms; however, the Court vacated that part of the Board decision and directed the Board's attention to a joint motion for remand.  In that joint motion, the parties agreed that the Board should have more carefully considered a rating or ratings for bilateral lower extremity radiculopathy.  Assignment of separate radiculopathy ratings will be considered below. 

Throughout the appeal period, lumbar spine degenerative joint disease has been manifested by symptoms approximating pronounced intervertebral disc syndrome, moderate limitation of motion of the lumbar spine, and moderate incomplete paralysis of both lower extremities due to service-connected radiculopathy.  

An August 2001 VA out-patient treatment report notes low back pain with shooting pains down the right lower extremity.  The assessment was low back pain with radiculopathy.  An October 2001 VA electromyography study (EMG) showed chronic diffuse neuropathic process, polyradiculopathy, anterior horn cell disease, and motor neuropathy.  A February 2002 VA magnetic resonance imaging study (MRI) showed degenerative disc disease with disc herniations.  

An April 2002 VA out-patient addendum report note occasional numbness and tingling in both lower extremities, worse on the right.  

During a May 2002 VA compensation examination, the Veteran could flex the lumbar spine to 80 degrees, limited by pain.  He could extend backward to only 20 degrees, limited by pain.  Lateral bending was 35 degrees and rotations were to only 30 degrees.  The Veteran reported pains that radiated to the lower extremities and interfered with sleep.  The report notes the February 2002 MRI study.  The diagnosis was lumbar spine arthritis.

During a June 2002 VA neurology compensation examination, the Veteran reported worsening back pain with lifting.  He had daily shooting pains to the lower extremities.  He had no bower or bladder complaint.  Strength and sensation was considered normal in the lower extremities.  The neurologist found mild lumbosacral strain with leg strain.  The neurologist did not mention an earlier EMG study and the February 2002 MRI study that showed degenerative disc disease with disc herniations.  

An August 2003 VA report notes shooting pains to the right leg.  An October 2003 VA report notes worsening and sharpened pains in the low back and numbness in the right leg when bending.  Another October 2003 report notes tingling sensation in the right upper leg.  A December 2003 VA report notes that the lower extremity symptoms were similar to sciatic pain.

In April 2004, the Veteran testified that he had frequent daily back pains radiating to his feet and constant low back pain.  He testified that he had missed much work due to low back pain.  

An April 2004 VA out-patient treatment report notes left L-5 radiculopathy exacerbated by core muscle weakness, hip flexor tightness, and a flat left foot.  Lower extremity strength testing yielded normal results, except for only 4/5 bilateral hip abductor strength.  A July 2004 report notes that low back pains radiated down both legs.  A September 2004 report notes left leg tingling, but no right leg tingling.  A December 2004 report notes that functional bilateral gluteus medius weakness was found.  The report contains an impression of chronic diffuse motor neurogenic process, degenerative disc polyradiculopathy, and motor neuropathy, among others.

A January 2005 EMG report was normal.  In February 2005, the Veteran reported chronic low back pain with radiation into the legs.  A March 2005 VA physical therapy report notes that eight therapy sessions had helped to regain full muscle strength.  The back moved freely, but with pain.  Another March 2005 report notes that a transcutaneous electrical nerve stimulation (TENS) unit had been used.  The Veteran complained of lower back pain and numbness to the lower leg.  A May 2005 report notes new onset bilateral leg pains with left thigh numbness.

A January 2006 VA compensation examination report reflects that the thoracolumbar spine had 80 degrees of flexion with pain, to 15 degrees of extension with pain, to 25 degrees of lateral bending in each direction without pain, and to 25 degrees of rotation in each direction without pain.  There was no tenderness or spasm in the lumbar area.  The examiner felt that there was no additional functional impairment due to pain, weakness, fatigability, lack of endurance, or flare-ups.  The diagnoses were degenerative disc disease of mild severity; and, radiculopathy of the lower extremities. 

A private October 2006 MRI report notes L4-5 and L5-S1 disc desiccation with disc bulging and posterior annular tears.  In October 2006, private physician E. Averbach, M.D., explained that X-rays were consistent with spondylolisthesis.  

Low back pain was reportedly sharp in August 2009.  A March 2011 report notes that there was no bowel or bladder complaint and no numbness or weakness.  The Veteran received a caudal epidural steroid injection into the low back.  The assessment was low back pain with radiculopathy.  

In April 2011, the Veteran testified before the undersigned Veteran's law judge that his back disability has cost him two recent jobs.  He testified that his VA doctor has restricted him from lifting more than 25 pounds.  He testified that he is currently in VA vocational rehabilitation.  He testified that he has not been prescribed bed rest by a physician, but he has 30 to 40 flare-ups of low back pains per year that prevent him from leaving home during those times.  He testified that he lost his Transportation Safety Administration job in 2006 because of low back pain and he lost a more recent job at a hotel because of low back pain.  He testified that he currently received unemployment compensation.  He testified that low back pain radiated to both feet and caused a sleep problem.  He also had low back spasm and limited forward flexion of the spine.  He testified that he received all treatment from VA.  

During the hearing, the Veteran's representative requested extra-schedular consideration.  

Under Diagnostic Code 5292, evaluations from 10 to 40 percent are available for limitation of motion of the lumbar spine.  Slight limitation of motion of the lumbar spine warrants a 10 percent evaluation.  Moderate limitation of motion of the lumbar spine warrants a 20 percent evaluation.  A 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2010).  

None of the reports notes severe limitation of motion, although moderate limitation of motion is shown.  Because severe limitation of motion has not been shown, the highest rating assignable for limitation of motion of the thoracolumbar spine under the prior Diagnostic Code 5292 is 20 percent.  There appears to be no additional functional impairment due to such factors as pain, fatigability, or incoordination.  Weakness is addressed below in the radiculopathy portion of the decision.  No further analysis is needed under Diagnostic Code 5292.  However, radiculopathy must be rated separately.  

Awarding separate ratings for separate symptoms has always been available.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14).  Because bilateral lower extremity radiculopathy was confirmed numerous times throughout the appeal period, the Board will favorably consider a separate rating or ratings.  Below are some relevant rating criteria.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown.  38 C.F.R. § 4.123 (2010).

Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2010).  

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral combine with application of the bilateral factor.  

Keeping in mind that wholly sensory manifestations warrant a rating for mild, or at most, a moderate disability, the pains that radiate or shoot to each lower extremity are sensory only.  These sensory disturbances of pain, numbness, and tingling are no worse than mild.  

There is also medical evidence for motor disturbances of each lower extremity.  An August 2001 VA out-patient treatment report mentions motor neuropathy.  An April 2004 VA out-patient treatment report notes core muscle weakness, hip flexor tightness, and 4/5 bilateral hip abductor strength.  A December 2004 report notes that functional bilateral gluteus medius weakness was found.  A March 2005 VA physical therapy report notes that eight therapy sessions had helped to regain full muscle strength.  

Diagnostic Code 8520 is analogous to lower extremity radiculopathy because the anatomical area of the neurologic deficits more nearly approximates the level of disability produced by sciatica when considering functional impairment, anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis.  A 40 percent evaluation requires moderately severe incomplete paralysis.  A 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124(a), Code 8520 (2010).

Comparing the neurologic manifestations of sensory and motor deficits in each lower extremity, the disability more nearly approximates moderate incomplete paralysis.  Thus, the Board will consider a 20 percent rating under Diagnostic Code 8520, for the left lower extremity for the entire appeal period and a similar rating for the right lower extremity.  Because both legs are involved, the Bilateral Factor, discussed at 38 C.F.R. § 4.26, must be added to the two combined 20 percent ratings.  The bilateral factor is 10 percent of the combined ratings for each lower extremity.  Under 38 C.F.R. § 4.25, these two 20 percent ratings combine to 36 percent.  10 percent of 36 percent is 3.6 percent.  This 39.6 percent is rounded off to 40 percent and then combined with the 20 percent rating for limitation of motion of the lumbar spine.  Thus, the overall rating available for the spine and related radiculopathy under Diagnostic Codes 5292 and 8520 is 52 percent.  

The next question is whether another diagnostic code offers a rating greater than 52 percent.  Diagnostic Code 5295 does not offer such a rating, but Diagnostic Code 5293 does offer such a rating.

Under Diagnostic Code 5293, a 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002).

Comparing the low back manifestations shown to the rating criteria, there is evidence of constant low back pain with little intermittent relief.  Radiating bilateral lower extremity pains and muscle disturbance is shown.  The only symptoms missing for a 60 percent intervertebral disc syndrome rating are muscle spasm (although hip flexor tightness is shown) and absent ankle jerks.  Missing ankle jerks alone is not fatal to the claim, however.  Because the symptoms shown more nearly approximate the criteria for a 60 percent rating, the Board will grant a 60 percent rating under Diagnostic Code 5293.  This 60 percent rating is more advantageous than a 20 percent rating for limitation of motion and two separate 20 percent ratings for right and left lower extremity radiculopathy, with the bilateral factor added.  

Next for consideration are the changes to the rating schedule that occurred during the appeal period.  

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  VA's General Counsel (GC) held that where a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. 5110(g) (West 2002) can be no earlier than the effective date of that change.  VA must apply the earlier version of the regulation for the period prior to the effective date of the change and may continue to apply it after the change, if favorable to the Veteran.  VAOPGCPREC 3-2000.  

On September 23, 2002, the rating criteria for intervertebral disc syndrome changed.  The maximum schedular rating available remained at 60 percent; however, it became based on duration of incapacitating episodes (defined as periods of doctor prescribed bed rest) over the past 12 months, rather than on pronounced intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

In this case, there is no evidence of incapacitating episodes.  This revision therefore would not result in a greater benefit than the 60 percent already granted above.  However, another new and significant provision provides that orthopedic and neurologic manifestations may be separately evaluated under appropriate codes and those evaluations may be used if they result in a greater benefit.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 (effective September 23, 2002).  Thus, the Board must consider whether the new method set forth at Note 2 results in a rating greater than 60 percent.  

Earlier, we determined that the lumbar spine could be rated 20 percent for limitation of motion and 20 percent for neurologic radiculopathy of each lower extremity, and no higher.  Thus, a rating greater than 60 percent is not shown through the use of Note 2 above.  

Turning to the latter portion of the appeal period, that is, from September 26, 2003, new and significant rating criteria were added to the rating schedule, effective from September 26, 2003.  Under the newest rating criteria, the diagnostic code numbers changed.  Spine disabilities are now rated under the General Rating Formula for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based on duration of incapacitating episodes over the past 12 months remains the same.  Also unchanged is the procedure for combining, under 38 C.F.R. § 4.25, separate evaluations of the chronic orthopedic and neurologic manifestations; however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar spine...........................................................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine............................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

These changes have recoded intervertebral disc syndrome under Diagnostic Code 5243 and added a new formula for rating limitation of motion of the thoracolumbar spine that was not available prior to September 26, 2003.  Because the rating schedule offers a thoracolumbar spine rating greater than the 20 percent available under Diagnostic Code 5292, but only where forward flexion of the thoracolumbar spine is 30 degrees or less or where there be favorable ankylosis of the entire thoracolumbar spine, the most recent rating criteria do not help the Veteran.  

In this case, because the highest schedular rating for intervertebral disc syndrome will be granted, there is no need for further DeLuca consideration.  Johnston v. Brown, 10 Vet. App. 80 (1997) (when the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher evaluation under any other applicable DC (after all other potential DCs have been considered), further consideration of functional loss may not be required).  

After consideration of all the evidence of record, including the testimony, the Board finds that for the entire appeal period, a 60 percent rating should be granted under Diagnostic Code 5293.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings therefore is not necessary.  Hart, supra.  

Extraschedular Consideration

38 C.F.R. § 3.321(b) (2007) provides that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  This will be addressed in the REMAND portion of the decision below.  


ORDER

A 60 percent schedular rating for intervertebral disc syndrome of the lumbar spine is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court set forth a three-part test concerning extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

In this case, because the Veteran has asserted unemployability, and because his representative specifically requested extraschedular consideration, the case must be remanded for development.  Rice, supra.  Moreover, because the Veteran testified that he was currently received vocational rehabilitation, his VA vocational rehabilitation file should be obtained and associated with the claims files.  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should obtain the voc/rehab file.  Following development and re-adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

2.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the TDIU and extra-schedular rating claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


